DETAILED ACTION
This action is in response to communications filed 11/4/2021:
Claims 1-13 and 16-20 are pending
Claims 14-15 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/4/2021, with respect to claims 1-13 and 16-20 have been fully considered and are persuasive.  The rejection of 9/27/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 17, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Logvinov, Johnson, Crockett, Wen, Inagaki, and Seefeldt, fail to explicitly teach “configured to determine a respective per-channel gain value and a global gain value to be applied to each channel of the digital audio data, the global gain comprising a power distribution for the system considering ambient and amplifier temperatures, and speaker feed total voltage and current values, and further wherein each per-channel gain value comprises individual channel voltages, currents, operating temperatures, and pulse width modulated (PWM) duty cycle” as currently amended in claim 1. Similarly, the prior art fails to explicitly teach each and every element of claim 17; for example, “…configured to balance power required for audio playback versus power required for the lights by reducing lighting power when playback content requires full audio power, and increasing lighting power when playback content does not require full audio power; and a unitary transmission bus for coupling the output of the power source audio amplifier and the output of the control unit to the speakers and the lights and for transmitting the power, the digital audio data, and the light control data over the bus to the speakers and the lights.”
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651